Title: [From Thomas Jefferson to Francis Hopkinson, 23 December 1783]
From: Jefferson, Thomas
To: Hopkinson, Francis


        [Annapolis, 23 Dec. 1783. Entry in SJL reads: “F. Hopkinson—letter to Bremner—clavichord—spinette—Buffon’s theory—Rittenh’s orrery for k. of Fr.” Not found, but see Hopkinson to Bremner, 28 Nov. 1783. The reference to Rittenhouse’s orrery pertains to a suggestion made by TJ the preceding January at a meeting of the American Philosophical Society. On 3 Jan. 1783 TJ attended his first meeting of the Society “at the University” and presented “in the name of the author, the works of the Abbe Fontana”; two weeks later he also attended and, “On motion by Mr. Jefferson, seconded by Mr. [Joseph] Reed, It was unanimously agreed that an Orrery to be made by Mr. Rittenhouse a citizen of Pennsylvania, be presented by this Society to His Most Christian Majesty”; at the latter meeting the Rev. William White, Hopkinson, and Dr. Shiell were appointed a committee “to devise ways and means to carry the foregoing resolve into execution.” The committee reported on 6 Mch. 1783 that they had conferred with Rittenhouse and that he had agreed to make an orrery for ⅌200. This intention of the Society was communicated to La Luzerne, who informed the committee that he had received a communication “intimating his Most Christian Majesty’s Approbation of the Society’s Design … to present him with an Orrery invented and executed by Mr. Rittenhouse; and expressive of his Majesty’s Intention by his royal Patronage to excite an Emulation between the literary Societies of France and the United States.” The committee were instructed by the Society to inform the French minister “of the high Sense the Society entertain of the Honor done them by his Majesty, and that they flatter themselves with the Hope of seeing the Work speedily completed.” Unhappily, this was an illusory hope and TJ’s dual intention of showing gratitude to France as an ally and of impressing European scientists with the work of an American whose genius he admired extravagantly came to naught. Two days after TJ’s present letter to Hopkinson, La Luzerne wrote to  Vergennes: “M. Rittenhouse, Monseigneur, travaille à son Planetaire, mais avec un peu de lenteur; il est Trésorier de l’Etat de Pensylvanie; il en remplit à regret les fonctions peu analogues a ses talens mais necessaires pour le faire vivre. Il ira peut-être lui-meme en France pour presenter au Roy ce bel ouvrage quand il sera fini. …” (minutes of the American Philosophical Society, MS in PPAP, 3, 18 Jan., 6 Mch., 26 Sep. 1783; La Luzerne to Vergennes, 25 Dec. 1783, Arch. Aff. Etr., Corr. Pol., Etats-Unis, XXVI, 252–3—a copy of the last generously contributed by Howard C. Rice, Jr.). Rittenhouse never completed this orrery and never went to France.]
      